Citation Nr: 0707437	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  07-05 064	)	DATE
	)
	)


THE ISSUES

1.  Whether there was CUE (CUE) in the December 4, 2006, 
decision by the Board of Veterans' Appeals (Board) which 
assigned an effective date of August 6, 1998, for service 
connection for bilateral hearing loss disability.

2.  Whether there was CUE in the December 4, 2006, Board 
decision which confirmed and continued the initial 
noncompensable rating for bilateral hearing loss 
disability.

(The issue of entitlement to service connection for heart 
disease will be the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the moving party in this case, served 
on active duty from August 1950 to April 1952.

This matter is before the Board in response to a January 
2007 motion for revision of a December 4, 2006 decision, in 
which the Board assigned August 6, 1998, as the effective 
date for service connection for bilateral hearing loss 
disability.  In that decision, the Board also confirmed and 
continued the initial noncompensable rating for bilateral 
hearing loss disability.

In February 2007, after reviewing the claims file, the 
veteran's representative submitted additional argument on 
behalf of the veteran.  38 C.F.R. § 20.1405(a)(3) (2006).

The Board has granted the veteran's motion to have his case 
advanced on the Board's docket.

In its December 4, 2006 decision, the Board remanded for 
further development the issue of entitlement to service 
heart disease.  When that development is completed, the 
Board will consider that issue in a separate decision.  


FINDINGS OF FACT

1.  In a December 4, 2006 decision, the Board assigned 
August 6, 1998, as the effective date for service 
connection for the veteran's bilateral hearing loss 
disability.  
2.  With respect to the effective date for bilateral 
hearing loss disability, the moving party has failed to 
establish any kind of error of fact or law in the December 
4, 2006 Board decision, that when called to the attention 
of later reviewers, compels the conclusion that the result 
would have been manifestly different but for the error.

3.  In its December 4, 2006 decision, the Board confirmed 
and continued the initial noncompensable rating for the 
veteran's service-connected bilateral hearing loss 
disability.

4.  With respect to the initial noncompensable rating for 
bilateral hearing loss disability, the moving party has 
failed to establish any kind of error of fact or law in the 
December 4, 2006 decision, that when called to the 
attention of later reviewers, compels the conclusion that 
the result would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  A valid claim of CUE has not been presented to reverse 
or revise the December 4, 2006 Board decision which 
assigned August 6, 1998, as the effective date for service 
connection for the veteran's bilateral hearing loss 
disability.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2006).

2.  A valid claim of CUE has not been presented to revise 
the December 4, 2006 Board decision which confirmed and 
continued the initial noncompensable rating for the 
veteran's service-connected bilateral hearing loss 
disability.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 4, 2006 decision, the Board assigned August 
6, 1998, as the effective date for service connection for 
the veteran's bilateral hearing loss disability.  The Board 
also confirmed and continued the initial noncompensable 
rating for the veteran's service-connected bilateral 
hearing loss disability.

The veteran maintains that those decisions were the result 
of CUE, and in January 2007, he filed a motion to have them 
revised.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404.

I.  Duty to Assist

Generally, VA has a statutory duty to assist the veteran in 
the development of a particular claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
However, such duty is not applicable to motions for 
revision of Board decisions.  38 C.F.R. § 1403(d)(2); see 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Therefore, there is no prejudice to the veteran based on a 
failure to assist him in the development of his motion.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Accordingly, the Board will proceed to adjudicate the 
motion.  

II.  The Facts and Analysis

Under 38 U.S.C.A. § 7111, the Board has the authority to 
revise a prior Board decision on the grounds of CUE.  A 
motion in which review is requested based on CUE in a Board 
decision may be filed at any time after the underlying 
decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400.

CUE a very specific and rare kind of error, of fact or law, 
that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a); 
see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome of the decision.  
If it is not absolutely clear that a different result would 
have ensued, the claimed error cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c); see Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993) .

Examples of situations that are not CUE are:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill 
VA's duty to assist the veteran with the development of 
facts relevant to his or her claim; or (3) a disagreement 
as to how the facts were weighed or evaluated (see Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).  38 C.F.R. § 
20.1403(d).  

Similarly, the mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  

CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A review for CUE must be based on the record and the law 
that existed at the time the decision was made.  38 C.F.R. 
§ 1403(b)(1); see also, Russell v. Derwinski, 3 Vet. App. 
310, 313-14 (1992).  Subsequently developed evidence may 
not be considered in determining whether error existed in 
the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-
36 (1993).



A.  The Earlier Effective Date

The veteran has offered three examples of CUE in the 
December 4, 2006, Board decision, which resulted in an 
effective date of August 6, 1998, for service connection 
for the veteran's bilateral hearing loss disability.  

First, the veteran contends that he filed a claim for 
service connection for hearing loss disability in April 
1952.  He notes that his ears were examined during VA 
examinations in August 1952 and May 1954 and questions why 
such examinations would have been performed had he not 
filed a claim for service connection for hearing loss 
disability.  

In April 1952, the effective date of an award of service 
connection was, generally, fixed in accordance with the 
facts found, but was not earlier than the date of receipt 
of application therefor.  38 U.S.C. Chap. 12A (1952); 38 
C.F.R. § 3.212 (1951). 

There was an exception in that the effective date of 
disability compensation was the day following the veteran's 
separation from active service, if the claim had been 
received within one year of the veteran's separation from 
service.  Otherwise, the effective date was the date of the 
receipt of the claim, or the date entitlement arose, 
whichever was later (emphasis added).  Id.

A specific claim in the form prescribed by the VA had to be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C. Chap. 12 
(1952); 38 C.F.R. §§ 3.26, 3.27 (1951).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from the claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
a claimant who is not sui juris may be considered an 
informal claim.  However, the claim had to identify the 
disability for which service connection was sought.  Id.
In April 1952, the veteran filed an informal application 
and two formal applications (VA Form 8-526) for service 
connection for multiple disabilities:  the residuals of a 
left knee injury; the residuals of a back injury; a dental 
and gum condition; frequent throbbing pains in the back of 
his head; bursitis or possible bursitis in both elbows; 
fever, possibly malaria; eye disability, manifested by 
visual impairment; flat feet; walking pneumonia; athlete's 
feet; diarrhea; and combat fatigue.  

Neither the informal application nor the two formal 
applications contained a claim for or otherwise referred to 
service connection for hearing loss disability in either 
ear.  

The veteran is correct that his ears were examined during 
VA examinations in August 1952 and May 1954.  However, such 
examinations were set forth in the context of a general 
medical examination in which many of his physical and 
mental processes were reviewed and evaluated.  There was no 
indication that such examinations were made in response to 
a specific claim for service connection for hearing loss 
disability.  Moreover, there were no findings of any 
disability involving his ears.  

In this regard, the Board notes that the mere presence of 
medical evidence could not establish an intent on the part 
of the veteran to seek service connection.  The regulations 
were very specific that the veteran had to file an 
application and identify the disability for which he was 
seeking service connection.

In a September 1952 rating action, the RO considered the 
veteran's various claims for service connection.  However, 
it did not consider the possibility of service connection 
for hearing loss disability.  Absent an application for 
service connection, it could not have been expected to 
consider such a claim.

As will be discussed further below, the veteran's initial 
claim for service connection for hearing loss disability 
was not received by VA until September 1969.  

Further, competent evidence of hearing loss disability was 
not set forth until the audiologic examination in April 
1985, when a report from Executive Health Examiners, P.A., 
confirmed that the veteran had a moderate to severe hearing 
loss, bilaterally.

Such a finding leads to the veteran's second citation of 
CUE.  He contends that scarification of the left ear was 
noted at the time of his service separation examination and 
that such scarring was the result of his participation in 
combat with a field artillery unit in Korea.  He maintains 
that such scarring represented the first manifestation of 
his hearing loss disability and cites numerous articles to 
support the association between noise exposure and 
subsequent hearing loss.  In essence, he concludes that 
such evidence shows continuity of symptomatology sufficient 
to grant service connection back to 1952.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1) (West 2002).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2) (West 2002).

The veteran's service separation record (DD 214) show that 
his duties were equivalent to a civilian orderly and that 
he was assigned to a medical unit as part of a field 
artillery battalion.  It also confirms that he had service 
in the Korean conflict.  Although it does not show that he 
received any awards or decorations indicating his 
participation in combat, former fellow servicemen have 
reported that he was a frontline medic.

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 2002).  

For any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation 
of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record 
of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  Id.

Even assuming that the veteran participated in combat and 
developed a hearing loss many years after his separation 
from service, those facts alone, are not sufficient to 
grant his claim.  Although Section 1154(b) considerably 
lightens the burden of a veteran who seeks service 
connection, it does not create a statutory presumption that 
combat veteran's alleged disease or injury is service-
connected.  The veteran must still meet his evidentiary 
burden that his current hearing loss disability is related 
to service.  Collette v. Brown, 82 F. 3d 389, 392 (1996).

The Board acknowledges that noise trauma may result in 
hearing loss disability and associated scarring of the 
eardrum.  However, such cause and effect relationship is 
not automatic.  Rather, any claimed residuals of noise 
exposure must be demonstrated in each case.  

In this case, the report of the veteran's April 1952 
service separation examination shows that he had 
scarification on his left ear.  However, no cause for such 
scarring was reported.  Moreover, the scarring had 
reportedly healed; and there was no competent evidence of 
record that it was productive of any residual disability.  
In this regard, the veteran's service medical records are 
negative for any complaints or clinical findings of hearing 
loss disability.  Indeed, the reports of his service 
entrance and separation examinations show that his hearing 
acuity was 15/15, bilaterally.

Furthermore, none of the articles submitted by the veteran 
make specific reference to him or to his case.  Findings of 
the veteran's hearing loss disability were first confirmed 
by competent medical evidence in 1985 many years after 
service, and competent evidence of a nexus to service was 
not established until the VA examination performed in 2004.  

To conclude otherwise, one would have to reevaluate and 
reweigh the evidence.  By regulation, such a process cannot 
constitute CUE for the purpose of revising the Board's 
December 2006 decision.  38 C.F.R. § 20.1403(d).  

In this regard, the veteran cites his third example of CUE.  
He contends that even if the effective date of service 
connection cannot revert to 1952, it should revert to at 
least April 1985.  However, after reviewing the record, the 
Board finds that the procedural development of his claim 
precludes such action. 

The veteran's initial claim for service connection hearing 
loss disability was received by VA in September 1969.  

By a rating action in November 1969, the RO denied the 
veteran's claim for service connection for hearing loss 
disability in the left ear and healed scarification in the 
left ear.  The RO found that the veteran did not have 
hearing loss disability in the left ear and was unable to 
identify the cause of the scarification in his left ear.  

The veteran was notified of those decisions, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal.  Therefore, 
those decisions became final under the law and regulations 
then in effect.  38 U.S.C. § 4005(c) (1969); 38 C.F.R. 
§ 19.153 (1969).  
On several occasions thereafter, the veteran requested that 
the RO reopen his claim for service connection for hearing 
loss disability and scarification in the left ear.  

By a rating action in June 1993, the RO denied the 
veteran's request.  The RO found that he had not submitted 
new and material evidence that his left ear hearing loss 
disability was related to service.  Following a de novo 
review of the record, the RO also found that the veteran 
had failed to demonstrate a nexus between his right ear 
hearing loss disability and service.  

As above, the veteran was notified of those decisions, as 
well as his appellate rights; however, a notice of 
disagreement was not received with which to initiate an 
appeal.  Therefore, those decisions also became final under 
the law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).  

In April 1997, the veteran, through his representative, 
requested that the RO reopen his claim for service 
connection for bilateral hearing loss disability.  

By a rating action in April 1998, the RO denied the 
veteran's claim for hearing loss disability.  The RO noted 
that he had not submitted new and material evidence to 
support his claim.  The RO found no evidence of hearing 
loss disability in service or during the veteran's first 
year after service. 

Again, the veteran was notified of that decision, as well 
as his appellate rights; however, a notice of disagreement 
was not received with which to initiate an appeal.  
Therefore, those decisions also became final under the law 
and regulations then in effect.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1997).  

In August 1998, the veteran requested that the RO reopen 
his claim for service connection for bilateral hearing loss 
disability.  The Board has considered whether that request 
could be considered a Notice of Disagreement with the April 
1998 decision.  

In 1998, a written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result constituted a Notice of Disagreement.  While special 
wording was not required, the Notice of Disagreement had to 
be in terms which could be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1998).

In his August 1998 statement, however, the veteran did not 
disagree with or otherwise refer to the RO's April 1998 
decision.  Even liberally construed, the August 1998 could 
not serve as an Notice of Disagreement with the April 1998 
RO rating action.

Evidence submitted in support of the veteran's August 1998 
claim included a record showing that on August 6, 1998, he 
had been issued hearing aids by VA.  Although the 
additional evidence continued to meet the criteria for 
bilateral hearing loss disability, the record remained 
negative for any competent evidence of a nexus between that 
disability and service.  

Therefore, in August 1999, the RO denied the veteran's 
claim for service connection for hearing loss disability.  
The RO noted that he had not submitted new and material 
evidence to support his claim.  

By a letter, dated October 1, 1999, the veteran was 
notified of that decision, as well as his appellate rights.  

In a letter, received for the record on November 27, 2000, 
the veteran, through his representative, disagreed with the 
August 1999 rating action.  However, that communication was 
not a valid Notice of Disagreement, as it was not received 
in a timely manner to initiate an appeal.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302 (1999).  

Therefore, the August 1999 rating action became final under 
the law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

Nevertheless, the letter received on November 27, 2000, was 
considered a request to reopen the veteran's claim of 
service connection for hearing loss disability.  

In May 2002, the RO again found that the veteran had not 
submitted new and material evidence to reopen his claim.  
Therefore, it confirmed and continued its denial of service 
connection for the veteran's bilateral hearing loss 
disability.  The veteran disagreed with that decision and 
appealed to the Board.

In July 2004, the Board found that the veteran had 
submitted new and material evidence to reopen his claim.  
The Board then remanded the case to the RO for further 
development.

In April 2005, following completion of the requested 
development, the RO granted the veteran's claim for service 
connection for bilateral hearing loss disability.  The RO 
assigned a noncompensable rating, effective date of 
November 27, 2000.  The veteran disagreed with the amount 
of that rating and with the effective date, and appealed to 
the Board.  

When new and material evidence is received after a final 
disallowance, the effective date of service connection will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later (emphasis added).  38 
C.F.R. § 3.400(q) (2006).  

The effective date for service connection based on a 
reopened claim cannot be the date of the receipt of any 
claim which was previously and finally denied.  Lalonde v. 
West, 12 Vet. App. 377 (1999) (the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal 
connection, but on the date of application upon which 
service connection was eventually awarded was filed with 
VA). 

Currently, the assigned effective date for the veteran's 
service connection for hearing loss disability is August 6, 
1998.  Although the veteran was issued hearing aids at that 
time, that effective date is prior to the RO's last final 
denial in October 1999.  

Under 38 C.F.R. § 3.400(q), the veteran is not entitled to 
an earlier effective date.  Moreover, he has not presented 
evidence of CUE in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the effective date assigned in that decision.

To obtain an earlier effective date, the veteran would have 
to establish that CUE had been made in a prior RO rating 
action which had denied service connection for hearing loss 
disability.  To date, the RO has not received such a claim.  
Therefore, an effective date prior to of August 6, 1998 is 
not assignable.  

B.  Initial Noncompensable Rating for Hearing Loss 
Disability

The veteran contends that the Board committed CUE in its 
December 4, 2006 decision when it confirmed the 
noncompensable rating for his hearing loss disability.  He 
contends that such rating does not account for the fact 
that he is unable to hear normal conversation, either in 
person or on the television or telephone.  He also contends 
that a noncompensable rating does not comport with 
audiometric testing showing his severe level of hearing 
loss disability as far back as 1985.  He maintains that had 
the Board properly considered such evidence, it would have 
manifestly changed the outcome of the decision.

VA ratings for hearing loss disability are determined by 
comparing audiometric test results in the conversational 
voice range (1000, 2000, 3000, and 4000 hertz) with the 
criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those 
codes establish eleven levels of auditory acuity, from 
Level I for lesser degrees of hearing impairment through 
Level XI for greater degrees of hearing impairment.  A 
level of auditory acuity is determined for each ear, and 
then those levels are combined to give an overall level of 
hearing impairment.  38 C.F.R. § 4.85. 

In April 1985, the veteran was treated by Executive Health 
Examiners, P.A., for a moderate to severe hearing loss.

Audiologic testing revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
Applicab
le(N/A)
35
40
35
50
LEFT
N/A
30
35
35
70

However, speech audiometry was not performed; and, 
therefore, the results of the April 1985 testing were 
insufficient to determine a level of auditory acuity under 
the applicable rating criteria. 

In February 1997, audiologic testing by Chestnut ENT 
Associates revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
40
45
50
LEFT
N/A
45
55
55
85

Speech audiometry revealed a speech reception threshold of 
30 decibels in the right ear and 40 decibels in the left 
ear, and speech recognition ability of 88 percent in each 
ear.
During VA audiologic testing, performed in August 2000, the 
veteran demonstrated the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
50
55
55
LEFT
N/A
45
60
65
90

Speech audiometry revealed a speech reception threshold of 
35 decibels in the right ear and 40 decibels in the left 
ear, and speech recognition ability of 88 percent in each 
ear.

During an October 2004 VA examination, audiologic testing 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
60
60
LEFT
N/A
50
60
75
95

Speech audiometry revealed a speech recognition ability of 
88 percent in the right ear and 76 percent in the left ear.

The examiner concluded that the veteran had mild to 
moderately severe hearing loss disability in the right ear 
and mild to profound hearing loss disability in the left 
ear.  

Based on the foregoing findings, veteran has no worse than 
a puretone threshold average of 56 decibels in his right 
ear and 70 decibels in his left ear.  His speech 
recognition ability is no worse than 88 percent in his 
right ear and 76 percent in his left ear.  Such findings 
translate to no worse than level II hearing impairment in 
his right ear and no worse than level IV hearing in his 
left ear.  When combined and compared to the applicable 
rating criteria, the resulting level of hearing loss 
disability warrants a noncompensable evaluation.  

Regardless of how the veteran's hearing loss disability is 
characterized (mild, moderate, severe, or otherwise), the 
disability rating is derived by a mechanical application of 
the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

In its December 4, 2006 decision, the Board performed those 
computations correctly.  The veteran has not presented 
evidence of CUE in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the effective date assigned in that decision.  Therefore, 
the Board denies the veteran's motion to revise the Board's 
December 4, 2006 decision with respect to the initial 
noncompensable rating for the veteran's service-connected 
hearing loss disability.


ORDER

The motion to revise the Board's December 4, 2006, decision 
on the basis of CUE is denied, insofar as it assigned 
August 6, 1998, as the effective date for service 
connection for bilateral hearing loss disability.

The motion to revise the Board's December 4, 2006, decision 
on the basis of CUE is denied, insofar as Board confirmed 
and continued an initial noncompensable rating for 
bilateral hearing loss disability.



____________________________________________
DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



